DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                        v.

                                  E.S., a child,
                                    Appellee.

                                 No. 4D14-2559

                                [October 7, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos S. Rebollo, Judge; L.T. Case No. 12-4785 DL.

   Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Sr. Assistant Attorney General, West Palm Beach, for appellant.

   Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public
Defender, West Palm Beach, for appellee.

PER CURIAM.

    The state appeals the final order dismissing its petition for delinquency
against E.S. E.S. concedes that reversal is warranted under State v. J.C.,
141 So. 3d 756 (Fla. 4th DCA 2014), and State v. W.D., 112 So. 3d 702
(Fla. 4th DCA 2013). Based on E.S.’s concession, we reverse and remand
for reinstatement of the petition of delinquency. See also State v. M.A., 40
Fla. L. Weekly D1985 (Fla. 4th DCA Aug. 26, 2015).

   Reversed and remanded.

STEVENSON, LEVINE and KLINGENSMITH, JJ., concur.

                            *           *           *

   Not final until disposition of timely filed motion for rehearing.